MORRISON, Judge.
Relator, an inmate of the Texas Prison System, seeks by writ of habeas corpus his release, alleging a faulty cumulation of sentences against him.
The record reflects that relator was on April 19, 1948, in cause No. 59,230 in Criminal District Court No. 2 of Harris County, sentenced to serve a term of 5 years, such sentence to begin on February 18, 1948.
On the same day, in cause No. 59,675 in the criminal district court of Harris County, relator was sentenced to serve “not less than two nor more than five years.” This sentence contains the following order: “Sentenced Cumulative #59230.”
In Cavender v. State, 253 S. W. 2d 863, we passed upon this identical question and held such an effort to cumulate ineffective where the cases were in different courts.
*49We have been furnished with a certificate of the Texas Prison System certifying that relator has served in excess of the term of his sentence in cause No. 59,230.
The relief prayed for is granted, and relator is ordered discharged.